Case 6:19-cv-01185-RRS-CBW Document 1 Filed 09/10/19 Page 1 of 47 PageID #: 1



                     UNITED STATES DISTRICT COURT

                    WESTERN DISTRICT OF LOUISIANA

                           LAFAYETTE DIVISION


JEROME M. PUYAU,                           CASE NO. 6:19-CV-1185

            PLAINTIFF                      JUDGE ________________________

VERSUS

LAURA LEBEOUF; KIBBIE
PILLETTE; DR. DAVID DUPUIS;                MAGISTRATE JUDGE ______________
SARA DUPLECHAIN; AND THE
VERMILION PARISH SCHOOL
BOARD;
           Defendants




                 ORIGINAL VERIFIED COMPLAINT



TO THE HONORABLE, THE UNITED STATES DISTRICT COURT IN AND FOR
THE WESTERN DISTRICT OF LOUISIANA, LAFAYETTE DIVISION:

      Plaintiff, JEROME M. PUYAU, complaining of Defendants, THE VERMILION

PARISH SCHOOL BOARD (hereinafter referred to as the BOARD) and

LAURA LEBEOUF, KIBBIE PILLETTE, DR. DAVID DUPUIS, SARA DUPLECHAIN,




                          Jerome M. Puyau v. Laura Lebeouf, et al; DN: 6:19-CV-1185
                                                      Original V erified Complaint
                                                                        Page 1 of 47
Case 6:19-cv-01185-RRS-CBW Document 1 Filed 09/10/19 Page 2 of 47 PageID #: 2



all individually acting under Color of Law and under color of the statutes,

ordinances, regulations, policies, customs and usages of the BOARD, hereby files

Plaintiff’s Complaint and Jury Demand and respectfully shows the following:

                       I. NATURE OF THE ACTION

1.    This is a civil rights action for injunctive relief, compensatory and punitive

damages and attorney fees pursuant to 42 U.S.C. §§1983 and 1988, and the First,

Fifth and Fourteenth Amendments to the United States Constitution, and under the

laws and constitution of the State of Louisiana.

                     II. DEMAND FOR JURY TRIAL

2.    Plaintiff demands a trial by jury.

                                 III. PARTIES

3.    At all times relevant to this Complaint, Plaintiff JEROME M. PUYAU

(hereinafter referred to as the SUPERINTENDENT), an individual, was the

Superintendent of the Vermilion Parish School District, and resides in Erath,

Louisiana and is a citizen of the State of Louisiana, and the United States of

America.

4.    At all times relevant to this Complaint, Defendant BOARD was a political body

organized under the laws of the State of Louisiana.



                            Jerome M. Puyau v. Laura Lebeouf, et al; DN: 6:19-CV-1185
                                                        Original V erified Complaint
                                                                          Page 2 of 47
Case 6:19-cv-01185-RRS-CBW Document 1 Filed 09/10/19 Page 3 of 47 PageID #: 3



5.    At all times relevant to this Complaint, Defendants LAURA LEBEOUF,

KIBBIE PILLETTE, DR. DAVID DUPUIS, and SARA DUPLECHAIN were members

of the BOARD.

6.    The SUPERINTENDENT sues each and all Defendants, except the BOARD, in

their individual capacities.

7.    At all times material to this Complaint Defendants LAURA LEBEOUF,

KIBBIE PILLETTE, DR. DAVID DUPUIS, and SARA DUPLECHAIN acted under color

of the statutes, customs, ordinances and usage of the State of Louisiana and the

BOARD.

                               IV. JURISDICTION

8.    Jurisdiction is founded on 28 U.S.C. §§1331, 1343, 2201, 2202. Plaintiff further

invokes jurisdiction of this Honorable Court under 28 U.S.C. §1367 to adjudicate

claims arising under the Laws of the State of Louisiana, including, but not limited to

Article 2315, et seq, of the Louisiana Civil Code and Article I, Sections 2, 3, 4 and 23

of the Louisiana Constitution of 1974.

                                     V. VENUE

9.    Venue is proper under 28 U.S.C. §1391(b) because one or more Defendants

reside in the Western District of Louisiana. Venue is also proper under



                               Jerome M. Puyau v. Laura Lebeouf, et al; DN: 6:19-CV-1185
                                                           Original V erified Complaint
                                                                             Page 3 of 47
Case 6:19-cv-01185-RRS-CBW Document 1 Filed 09/10/19 Page 4 of 47 PageID #: 4



28 U.S.C. §1391(b) because all events or omissions giving rise to the claims occurred

in the Western District of Louisiana.

                            VI. ACTS 2012, ACT 1

10.   Louisiana school boards, including the BOARD, serve in a policymaking

capacity that is in the best interests of all students enrolled in schools under its

jurisdiction. Louisiana Revised Statutes 17:81(A)(1).

11.   Each Louisiana school board, including the BOARD, must select a president

who shall preside at all meetings, call meetings when necessary, advise with and

assist the parish superintendent of schools in promoting the success of the schools

and do all acts and duties pertaining to the office. Louisiana Revised Statutes 17:83.

12.   Each Louisiana school board, including the BOARD, must select a local

superintendent who is mandated to see that the provisions of the state school law are

complied with and who shall have primary responsibility for personnel actions in the

school district. Louisiana Revised Statutes 17:81(A)(2) and (P)(1).

13.   Each Louisiana school board, including the BOARD, is required to elect, by a

favorable majority vote of the entire membership of the board, a superintendent of

schools for at least two (2) years up to a maximum of four (4) . Such contract or

extension may not be longer than two (2) years after expiration of the term of office



                             Jerome M. Puyau v. Laura Lebeouf, et al; DN: 6:19-CV-1185
                                                         Original V erified Complaint
                                                                           Page 4 of 47
Case 6:19-cv-01185-RRS-CBW Document 1 Filed 09/10/19 Page 5 of 47 PageID #: 5



of the school board membership having elected the superintendent.           Louisiana

Revised Statutes 17:54(B)(1)(a).

14.   The superintendent shall be employed by the school board pursuant to a

written contract which may establish performance targets. Louisiana Revised

Statutes 17:54(B)(1)(b)(i)(aa).

15.   In the event that a superintendent of schools is found to be incompetent,

unworthy, inefficient or is found to have failed to fulfill the terms and performance

objectives of his contract or to comply with board policy, the superintendent is

subject to removal from office for cause prior to the expiration of the contract after

receiving written charges and notice of hearing; being provided a fair hearing before

the board; and, by the concurring vote of at least two-thirds of the membership of the

entire school board. Louisiana Revised Statutes 17:54(B)(1)(b)(iii) and 17:54(C).

16.   Members of Louisiana school boards, including the BOARD, are prohibited

from acting in an individual capacity to use the authority of their office or position

as a member of the school board in a manner intended to interfere with, compel, or

coerce any personnel decision made by the superintendent including the hiring,

promotion, discipline, demotion, transfer, discharge, or assignment of work to any

school employee. Louisiana Revised Statutes 17:81(P)(1).




                             Jerome M. Puyau v. Laura Lebeouf, et al; DN: 6:19-CV-1185
                                                         Original V erified Complaint
                                                                           Page 5 of 47
Case 6:19-cv-01185-RRS-CBW Document 1 Filed 09/10/19 Page 6 of 47 PageID #: 6



17.   Each Louisiana school board, including the BOARD, must develop and adopt

rules and regulations that, in relevant part, delegate to the superintendent the

authority to:

      a.        employ teachers, fix their salaries and sign their contracts,
                Louisiana Revised Statutes 17:81(A)(2) and 17:83;

      b.        hire and place all school personnel, Louisiana Revised Statutes
                17:81(A)(3);

      c.        ensure that all persons hired have proper certification and are
                qualified for the position, Louisiana Revised Statutes 17:81(A)(3);

      d.        make all employment-related decisions based upon performance,
                effectiveness, and qualifications as applicable to each specific
                position, Louisiana Revised Statutes 17:81(A)(6);

      e.        act on reduction in force decisions, Louisiana Revised Statutes
                17:81.4(A); and, among other duties;

      f.        do the following:

                1.    maintain an office and keep it open during usual
                      office hours, Louisiana Revised Statutes 17:90;

                2.    visit as often as possible during the school year
                      each school, Louisiana Revised Statutes 17:91(A);

                3.    exert his or her best endeavors in promoting the
                      cause of public education, Louisiana Revised
                      Statutes 17:91(A);

                4.    make quarterly reports to the school board,
                      Louisiana Revised Statutes 17:91(B);


                                Jerome M. Puyau v. Laura Lebeouf, et al; DN: 6:19-CV-1185
                                                            Original V erified Complaint
                                                                              Page 6 of 47
Case 6:19-cv-01185-RRS-CBW Document 1 Filed 09/10/19 Page 7 of 47 PageID #: 7



            5.     keep the minutes of all school board proceedings
                   and perform all acts and duties pertaining to the
                   office of secretary of the school board, Louisiana
                   Revised Statutes 17:91(B);

            6.     timely provide an annual financial report to the
                   state Department of education, Louisiana Revised
                   Statutes 17:92;

            7.     keep records of all business transacted by him and
                   furnish information to the state superintendent of
                   education, Louisiana Revised Statutes 17:93; and,

            8.     administer oaths, Louisiana Revised Statutes 17:94.


18.   Each Louisiana school board, including the BOARD, is required to establish

a grievance procedure that will guarantee a fair hearing on grievances by the school

board. Louisiana Revised Statutes 17:100.4.

19.   Each Louisiana school board, including the BOARD, is mandated to adopt and

implement a policy establishing procedures for the investigation of any employee in

any case in which there is a public announcement by the school board that the

employee may be disciplined. Louisiana Revised Statutes 17:81.8(A).

20.   Article X, Section 25.1 of the Louisiana Constitution of 1974 provides that:

      Notwithstanding any provision of this Article to the contrary, the
      legislature shall provide by general law for the removal of any state,
      district, parochial, ward, or municipal employee, whether classified or
      unclassified, from his position of employment, for conviction during his


                            Jerome M. Puyau v. Laura Lebeouf, et al; DN: 6:19-CV-1185
                                                        Original V erified Complaint
                                                                          Page 7 of 47
Case 6:19-cv-01185-RRS-CBW Document 1 Filed 09/10/19 Page 8 of 47 PageID #: 8



      employment, of a felony as defined by law. “Conviction”, as used in this
      Section, means a conviction that is final and all appellate review of the
      original trial court proceedings is exhausted.

                           VII. BOARD POLICIES

21.   On June 18, 2015, the BOARD adopted Policy BBBA. (Plaintiff’s Ex. No. 1 or

PEN 1). Individual members of the BOARD shall have authority only when acting as

a school board legally in session. Policy BBBA also prohibited any BOARD member

from exercising any administrative responsibility or as an individual command the

services of any school employee.

22.   According to BOARD Policy BBG, “School Board Operating Protocol” also

adopted June18, 2015, “The School Board will emphasize planning, policy-making

and public relations, rather than becoming involved in the management of the

schools.” (PEN 2). Furthermore, Policy BBG recognized the SUPERINTENDENT as

the chief executive officer and that each individual board member lacked any

authority. Finally, all personnel complaints and criticisms received by the BOARD

or its individual members will be directed to the SUPERINTENDENT.

23.   On September 23, 2015, the BOARD adopted a Policy BD which is a statement

of the BOARD’s policies. ( PEN 3). The formulation and adoption of BOARD policies

was to be the primary method through which the BOARD exercised its leadership.



                            Jerome M. Puyau v. Laura Lebeouf, et al; DN: 6:19-CV-1185
                                                        Original V erified Complaint
                                                                          Page 8 of 47
Case 6:19-cv-01185-RRS-CBW Document 1 Filed 09/10/19 Page 9 of 47 PageID #: 9



24.   On November 30, 2015 Policy CB was revised. (PEN 4). The BOARD delegated

to the SUPERINTENDENT the authority and responsibility for the efficient

administration of the school system.         As the chief executive officer, the

SUPERINTENDENT is to discharge his duties as prescribed by the Louisiana

Constitution, statutes and BOARD policies. The SUPERINTENDENT is also the

Secretary and Treasurer of the BOARD.          Policy CB also mandated that the

SUPERINTENDENT was to maintain his office at the BOARD’s office building and

keep it open during the week except for holidays to receive reports of teachers and

others and to transact business.

25.   On January 21, 2016 the BOARD adopted Policy GAE. (PEN 5). Policy GAE

set forth a six-level review process for complaints and grievances by a teacher, group

of teachers, other school employees or group of employees. Any complaint or

grievance that proceeds past the first level must be written. In the event the initial

grievance is brought against the SUPERINTENDENT, the hearing and

recommendation shall be made by a hearing officer chosen at random. Once the

hearing officer has made a recommendation, the BOARD has thirty days in which to

vote to affirm, reverse or modify the decision. Absent a motion and second to modify

or reverse the hearing officer’s decision, the decision shall stand and be final.




                             Jerome M. Puyau v. Laura Lebeouf, et al; DN: 6:19-CV-1185
                                                         Original V erified Complaint
                                                                           Page 9 of 47
Case 6:19-cv-01185-RRS-CBW Document 1 Filed 09/10/19 Page 10 of 47 PageID #: 10



 26.   Policy KE, adopted July 20, 2016 and revised July 18, 2018, provides that public

 complaints and concerns are to be referred to the principal or designee of the school

 for study and possible solution.   (PEN 6). If the complaint could not be resolved

 through the administration, the BOARD would consider hearing the complaint. The

 complaint must be written, be specific in terms of the action desired and submitted

 to the BOARD through the SUPERINTENDENT. The BOARD cannot consider

 complaints that have not been considered at the appropriate administrative level.

                       VIII. ALLEGATIONS OF FACT

 27.   On December 21, 2012, the SUPERINTENDENT and the BOARD entered into

 a contract of employment commencing January 24, 2013 and ending January 24,

 2017. (PEN 7).

 28.   Section 2(B) of the December 21, 2012 Contract delineated the duties to be

 performed by the SUPERINTENDENT. The SUPERINTENDENT was charged with

 the administration of the Vermilion Parish school district which included executing

 the decisions and mandates of the BOARD; directing and assigning school personnel;

 organizing the administrative staff to best serve the needs of the school district;

 make recommendations regarding rules, regulation and procedures; perform all

 duties incident to the office of superintendent; and, perform all duties prescribed by



                              Jerome M. Puyau v. Laura Lebeouf, et al; DN: 6:19-CV-1185
                                                          Original V erified Complaint
                                                                           Page 10 of 47
Case 6:19-cv-01185-RRS-CBW Document 1 Filed 09/10/19 Page 11 of 47 PageID #: 11



 the laws of the State of Louisiana, the Louisiana Department of Education or the

 BOARD.

 29.    The December 21, 2012 Contract also set forth performance objectives for the

 SUPERINTENDENT, required him to devote his full time, attention and energy to the

 business of the Vermilion Parish School system and provided compensation and

 vacation leave time.

 30.    Section 7 of the December 21, 2012 Contract set forth the terms and conditions

 of its termination. The contract was subject to termination by (A) mutual agreement

 of    the   parties;   (B)   the   SUPERINTENDENT’S           retirement;     (C)   the

 SUPERINTENDENT’S disability; and (E) the SUPERINTENDENT’S                        death,

 interdiction or indictment or conviction of a felony. Section (C) further provided that

 in the event of the incapacity of the SUPERINTENDENT , after he has exhausted all

 sick leave and such other available leave and has been absent from his employment

 for whatever cause for 90 continuous days, the BOARD may terminate the contract.

 31.    Section 7(D) of the Contract also included provisions governing the

 termination of the employment contract for cause pursuant to Louisiana Revised

 Statutes 17:54(C).




                               Jerome M. Puyau v. Laura Lebeouf, et al; DN: 6:19-CV-1185
                                                           Original V erified Complaint
                                                                            Page 11 of 47
Case 6:19-cv-01185-RRS-CBW Document 1 Filed 09/10/19 Page 12 of 47 PageID #: 12



 32.   During the first two years of the December 21, 2012 Contract, the

 SUPERINTENDENT experienced no hostility from the members of the BOARD.

 33.   However, in January 2015, LAURA LEBEOUF assumed office as a member of

 the BOARD.       She joined KIBBIE PILLETTE who sat on the BOARD.

 SARA DUPLECHAIN and DAVID DUPUIS would be chosen to serve on the BOARD.

 34.   Prior to assuming a seat on the BOARD, LAURA LEBEOUF was employed as

 the principal of Kaplan High School located in Kaplan, Louisiana. On December 10,

 2013, LEBEOUF filed an incident report claiming that the SUPERINTENDENT and

 Dr. James Gray were trying to remove her from her position and demanded an

 investigation. (PEN 8). LEBEOUF openly referred to the SUPERINTENDENT in

 derogatory terms such as “Hitler” or “Nazi”. (PEN 9).

 35.   On September 15, 2015, the SUPERINTENDENT received notification from the

 Louisiana Department of Education that the 2011-2012 graduation index cohort for

 Kaplan High School was not correct and had to be recalculated. (PEN 10).

 LAURA LEBEOUF was the principal at Kaplan High School during the 2011- 2012

 school year and was believed to be the last person to have access to data as reported

 to the Department of Education.




                              Jerome M. Puyau v. Laura Lebeouf, et al; DN: 6:19-CV-1185
                                                          Original V erified Complaint
                                                                           Page 12 of 47
Case 6:19-cv-01185-RRS-CBW Document 1 Filed 09/10/19 Page 13 of 47 PageID #: 13



 36.   Notwithstanding the clear language of Act 1 and BOARD policy, some

 members of the BOARD began to question the authority of the SUPERINTENDENT

 to hire legal counsel. The BOARD adopted, on June 18, 2015, a policy that it provided

 for the discretionary selection and employment of         its own general counsel.

 (PEN 11). However, on July 20, 2016, the BOARD adopted a policy that delegated to

 the SUPERINTENDENT responsibility for selecting for employment all persons,

 whether teachers, administrative, supervisory or support, to be hired. (PEN 12).

 37.   On May 5, 2017 and on July 10, 2017, Calvin E. Woodruff, Jr., Legal

 Counsel/Risk Manager for the Vermilion Parish school system, issued opinions in

 response to requests from BOARD members. (PEN 13 & 14). In each opinion the

 conclusion was that the SUPERINTENDENT, a constitutional school officer as

 provided by the constitution and laws of the State of Louisiana, was responsible for

 making all decisions with respect to hiring personnel.

 38.   As a member of the BOARD, LAURA LEBEOUF has waged a campaign of

 reprisal and personal attacks against the SUPERINTENDENT. On September 7,

 2016, during the term of the December 12, 2012 contract, Anthony Fontana, then

 president of the BOARD, rejected a request by LEBEOUF to declare an opening for

 the position of superintendent. (PEN 15).




                              Jerome M. Puyau v. Laura Lebeouf, et al; DN: 6:19-CV-1185
                                                          Original V erified Complaint
                                                                           Page 13 of 47
Case 6:19-cv-01185-RRS-CBW Document 1 Filed 09/10/19 Page 14 of 47 PageID #: 14



 39.   On October 20, 2016, LEBEOUF moved to deny renewal of the

 SUPERINTENDENT’S contract. A second to the motion was made by PILLETTE.

 (PEN 16). Because the eight-member board split on the vote, the motion failed.

 40.   On December 22, 2016, prior the expiration date of his contract, the

 SUPERINTENDENT submitted a request for a new contract in order to initiate

 discussions regarding BOARD approval of a new contract. (PEN 17).

 41.   During the January 19, 2017 meeting of the BOARD, a motion was made to

 approve the renewal of the SUPERINTENDENT’S contract. (PEN 18). Once again,

 the eight members of the BOARD could not agree and split on the question.

 Consequently, the motion failed to pass.

 42.   With respect to the matter of hiring school board personnel, the Attorney

 General for the State of Louisiana issued, on July 27, 2017, Opinion 16-0208.

 (PEN 19). Noting that Act 1 withdrew from a school board the discretionary power

 to hire employees and moved the authority to hire all school personnel to the

 superintendent, the Attorney General concluded that even if the school board

 delayed consideration or failed to act on an employment contract, the superintendent

 would not be precluded from hiring an employee.




                             Jerome M. Puyau v. Laura Lebeouf, et al; DN: 6:19-CV-1185
                                                         Original V erified Complaint
                                                                          Page 14 of 47
Case 6:19-cv-01185-RRS-CBW Document 1 Filed 09/10/19 Page 15 of 47 PageID #: 15



 43.   On January 10, 2018, nearly one year after the expiration of the original

 contract, the BOARD and the SUPERINTENDENT entered into a new contract.

 (PEN 20). The new contract set forth specific duties, performance standards and, in

 relevant part, once again provided for the removal of the SUPERINTENDENT for

 cause pursuant to Louisiana Revised Statutes 17:54(C).

 44.   The new contract also provided that the SUPERINTENDENT shall:

       a.    have charge of the administration of the school district;

       b.    execute all legal decisions and mandates of the BOARD;

       c.    direct and assign teachers and other employees of the schools
             under his supervision;

       d.    organize, reorganize and arrange the administrative and
             supervisory staff, including instruction and business affairs, as
             best serves the needs of the school district;

       e.    from time to time suggest regulations, rules and procedures
             deemed necessary for the well ordering of the school system;

       f.    perform all duties incident to the office of the
             SUPERINTENDENT and such other duties as prescribed by
             Louisiana law and Louisiana Department of Education or
             BOARD regulations;

       g.    attend all BOARD meetings and all committee meetings unless
             specifically advised otherwise or excused by the BOARD
             President or Vice-President; and,




                             Jerome M. Puyau v. Laura Lebeouf, et al; DN: 6:19-CV-1185
                                                         Original V erified Complaint
                                                                          Page 15 of 47
Case 6:19-cv-01185-RRS-CBW Document 1 Filed 09/10/19 Page 16 of 47 PageID #: 16



       h.    when requested, provide recommendations on each item of
             business.

 45.   The new contract also imposed specific performance objectives to be

 implemented by the SUPERINTENDENT. These performance objectives required the

 SUPERINTENDENT to:

       a.    oversee the day-to-day operations of the school district and strive
             to employ methods that make efficient use of district resources;

       b.    work with individuals, groups and committees to ensure that
             schools are safe and productive;

       c.    propose facility improvements when warranted and use
             technology to enhance professional practices and productivity;

       d.    function as the primary instructional leader of the district;

       e.    involve staff, as needed, in instructional planning, and
             demonstrate professional skills in the implementation of
             district-wide instruction;

       f.    plan, implement, support and assess instructional programs that
             enhance teaching and student achievement, oversee revisions in
             curriculum, assess effects of programs and curriculum on
             student achievement, and provide resources to accomplish
             instructional goals;

       g.    develop a plan for the effective allocation of fiscal resources and
             effectively manage the budget, oversee presentation of budget to
             the BOARD, and collaboratively establish priorities for budgeting
             and effective allocation of resources;




                             Jerome M. Puyau v. Laura Lebeouf, et al; DN: 6:19-CV-1185
                                                         Original V erified Complaint
                                                                          Page 16 of 47
Case 6:19-cv-01185-RRS-CBW Document 1 Filed 09/10/19 Page 17 of 47 PageID #: 17



       h.    communicate and support a clear vision of excellence and
             continuous improvement and celebrate excellence of staff and
             students;

       i.    endeavor to select and retain quality instructional and support
             staff, oversee the recruitment and will assign personnel and,
             provide support to improve staff performance;

       j.    provide staff development programs consistent with instructional
             improvement plans, support staff participation in professional
             development activities and will evaluate the effectiveness of the
             professional development plan;

       k.    promote effective communication and interpersonal relations
             within the school, be accessible to staff, model appropriate
             communication skills, promote a climate of trust and maintain
             visibility among staff;

       l.    maintain effective channels of communication with board
             members and the community, strive to build and maintain
             community support, work with local media, and serve as the
             liaison for communications between the Board and personnel;
             and,

       m.    model professional, moral and ethical standards as well as
             personal integrity and maintain a professional demeanor and
             demonstrate good character.

 46.   The new contract provided the SUPERINTENDENT with a base salary

 equivalent to an index of 2.5 times that pay he would receive as a teacher.

 Additionally, his salary had to be increased by 1% each year for each of three

 performance targets met by the SUPERINTENDENT in the preceding school year.




                            Jerome M. Puyau v. Laura Lebeouf, et al; DN: 6:19-CV-1185
                                                        Original V erified Complaint
                                                                         Page 17 of 47
Case 6:19-cv-01185-RRS-CBW Document 1 Filed 09/10/19 Page 18 of 47 PageID #: 18



 The performance targets are: 1) to improve student achievement by increasing the

 District Performance Score by at least two (2) points; 2) to improve student

 achievement by increasing the percentage of students scoring eighteen (18) or better

 on the ACT; and, 3) to improve the high school graduation rate by at least one (1)

 percent. The salary increases based upon the performance targets were to begin in

 January 2019.

 47.   The new contract provided that in the event of the SUPERINTENDENT’s

 disability by illness or incapacity, the “BOARD may terminate this contract by

 written notice to SUPERINTENDENT at any time after SUPERINTENDENT has

 exhausted any accumulated sick leave and such other leave as may be available and

 has been absent from his employment for whatever cause for an additional

 continuous period of 90 days.”

 48.   On August 6, 2018, the BOARD approved two resolutions to hire an attorney

 to file suit against the SUPERINTENDENT to obtain a declaratory judgment as to the

 power to hire special counsel. (PEN 21).

 49.   On August 6, 2018 the BOARD, without authority and without notice and

 opportunity to be heard, voted, on the third motion by KIBBIE PILLETTE and




                             Jerome M. Puyau v. Laura Lebeouf, et al; DN: 6:19-CV-1185
                                                         Original V erified Complaint
                                                                          Page 18 of 47
Case 6:19-cv-01185-RRS-CBW Document 1 Filed 09/10/19 Page 19 of 47 PageID #: 19



 seconded by LAURA LEBEOUF, to place the SUPERINTENDENT on administrative

 leave with pay.

 50.   On August 13, 2018, the BOARD, meeting as a committee of the whole,

 discussed the procedures for investigating the SUPERINTENDENT. (PEN 22). The

 same day, the Policy Review Committee of the BOARD met to discuss revisions of all

 policies concerning the duties of the SUPERINTENDENT. (PEN 23). On August 16,

 2018, the BOARD appointed a committee, consisting of DAVID DUPUIS, BOARD

 president Jean Broussard and Legal Counsel/Risk Manager Kathy Boudreaux, to

 investigate the allegations asserted against the SUPERINTENDENT. (PEN 23A).

 51.   By letter dated August 24, 2018, Mr. Stacy Landry, then president of the

 BOARD, advised the SUPERINTENDENT that the BOARD had randomly selected

 Mr. Edward Abell, Jr., to conduct the hearing. (PEN 24).

 52.   The BOARD was to consider a resolution dated September 6, 2018. (PEN 25).

 According to the September 6, 2018 resolution, which was not adopted by the

 BOARD, the SUPERINTENDENT was to be placed on administrative leave, with pay

 and benefits, and relieved of the duties and responsibilities of his office.

 53.   Additionally, the SUPERINTENDENT was directed to not:

       a.     enter any premises owned by the BOARD;




                              Jerome M. Puyau v. Laura Lebeouf, et al; DN: 6:19-CV-1185
                                                          Original V erified Complaint
                                                                           Page 19 of 47
Case 6:19-cv-01185-RRS-CBW Document 1 Filed 09/10/19 Page 20 of 47 PageID #: 20



       b.    perform any of the duties incumbent on a superintendent
             including the hiring, placement or termination of any employee;

       c.    attend any meeting of the BOARD or any committee;

       d.    attend any meeting wherein it is anticipated that an employee
             intends to make accusations against the Superintendent;

       e.    use any BOARD electronic equipment; and,

       f.    perform any other function on behalf of the BOARD;

 54.   The September 6, 2018 resolution also provided that the SUPERINTENDENT

 was to:

       a.    remain at home during business hours of the BOARD;

       b.    make himself available for questioning; and,

       c.    immediately return all electronic equipment.

 55.   Finally, the September 6, 2018 resolution provided that should the

 Superintendent violate any of the foregoing directives, such violation would

 constitute cause for termination of his employment.

 56.   On September 7, 2018, a hearing was conducted by Mr. Abell who had been

 selected as the administrative hearings officer by the BOARD. (PEN 26).          On

 September 14, 2018 Mr. Abell rendered his judgment and found in favor of the

 SUPERINTENDENT. (PEN 27). Mr. Abell, after considering the evidence, and noting




                            Jerome M. Puyau v. Laura Lebeouf, et al; DN: 6:19-CV-1185
                                                        Original V erified Complaint
                                                                         Page 20 of 47
Case 6:19-cv-01185-RRS-CBW Document 1 Filed 09/10/19 Page 21 of 47 PageID #: 21



 the hostility of some of the BOARD members toward the SUPERINTENDENT,

 determined that the BOARD acted arbitrarily, capriciously and without cause in

 suspending    the   SUPERINTENDENT.            Mr.   Abell   concluded     that   the

 SUPERINTENDENT should be immediately restored to his office.

 57.   On September 12, 2018 a member of the BOARD was advised by an attorney,

 Dannie P. Garrett, III, that there was no statutory authority for the BOARD to have

 placed the SUPERINTENDENT on paid or unpaid administrative leave. (PEN 28).

 58.   During the September 17, 2018 meeting of the BOARD, and notwithstanding

 the ruling of the hearings officer, DAVID DUPUIS moved to approve a resolution to

 ratify and reimpose the suspension of August 6, 2018. KIBBIE PILLETTE provided

 a second to the motion. However, the motion failed due to a tie vote of the BOARD

 membership. (PEN 29).

 59.   During the BOARD meeting of September 20, 2018, the BOARD considered a

 motion to return the SUPERINTENDENT to his position. (PEN 30). Although there

 exists no authority for the BOARD to suspend the SUPERINTENDENT,

 LAURA LEBEOUF, SARA DUPLECHAIN, KIBBIE PILLETTE and DAVID DUPUIS

 voted against the measure.     However, the BOARD         modified the suspension

 resolution to permit the SUPERINTENDENT, as a parent of a Vermilion Parish




                             Jerome M. Puyau v. Laura Lebeouf, et al; DN: 6:19-CV-1185
                                                         Original V erified Complaint
                                                                          Page 21 of 47
Case 6:19-cv-01185-RRS-CBW Document 1 Filed 09/10/19 Page 22 of 47 PageID #: 22



 student, to attend any and all functions and events occurring on school property and

 involving his daughter.

 60.   The BOARD failed to timely seek review of the decision of the administrative

 hearing officer. Consequently, the decision of the hearing officer became final and

 the SUPERINTENDENT timely resumed his duties as the superintendent of

 Vermilion Parish School District.

 61.   Since 2013 the SUPERINTENDENT has been named as a defendant in seven

 suits, five of which were instituted either by the BOARD or LAURA LEBEOUF. (PEN

 31). On November 20, 2018, four members of the BOARD, LAURA LEBEOUF,

 KIBBIE PILLETTE, SARA DUPLECHAIN AND DAVID DUPUIS, acting as members

 of the BOARD but without BOARD approval, filed suit in state district court for

 declaratory and injunctive relief. See Laura Lebeouf, et al. v. Jerome M. Puyau,

 Case No. 105,933 Division A, 15th JUDICIAL DISTRICT COURT for the Parish of

 Vermilion. (PEN 32). The four, without BOARD approval, sought an order from the

 district court declaring that the BOARD acted within its authority when it placed the

 SUPERINTENDENT on administrative leave.

 62.   The SUPERINTENDENT timely responded to the state court petition. On

 July 10, 2019, that suit was dismissed with prejudice. (PEN 33).




                              Jerome M. Puyau v. Laura Lebeouf, et al; DN: 6:19-CV-1185
                                                          Original V erified Complaint
                                                                           Page 22 of 47
Case 6:19-cv-01185-RRS-CBW Document 1 Filed 09/10/19 Page 23 of 47 PageID #: 23



 63.   Meanwhile, the acrimony directed towards the SUPERINTENDENT by

 LEBEOUF, PILLETTE, DUPLECHAIN and DUPUIS increased in severity. (PEN 34).

 During a committee hearing conducted on Monday, October 15, 2018, Duplechain

 accused the SUPERINTENDENT of insubordination by failing to hire a person to

 serve as director of child welfare and attendance.

 64.   Notwithstanding the written findings of Mr. Abel that virtually none of the

 members of the public or BOARD employees followed the appropriate grievance

 procedures and thus were eliminated by application of the BOARD’s policies,

 LEBEOUF, PILLETTE and DUPUIS asserted the information provided by

 complaining parties was confidential and should only have been provided a neutral

 party. (PEN 35).      Moreover, their public pronouncements asserted that the

 proceeding before a hearing officer was an act of deception and many laws continue

 to be broken. The three wrote that incompetence and corrupt policies are not

 acceptable for an educational system and “[w]e can no longer allow the

 Puppetmaster to control the strings of our system.”

 65.   By letter dated February 18, 2019 and addressed to each member of the

 BOARD, the Legal Counsel/Risk Manager, Kathy S. Boudreaux, advised the members

 against placing an item, that is the hiring of an attorney to investigate complaints




                             Jerome M. Puyau v. Laura Lebeouf, et al; DN: 6:19-CV-1185
                                                         Original V erified Complaint
                                                                          Page 23 of 47
Case 6:19-cv-01185-RRS-CBW Document 1 Filed 09/10/19 Page 24 of 47 PageID #: 24



 against the SUPERINTENDENT, without first obtaining written charges that have

 been    subjected   to   administrative   resolution   and    notice   provided    the

 SUPERINTENDENT. (PEN 36).

 66.    On July 25, 2019, the BOARD once again, without authority and without

 providing notice and an opportunity for a hearing, placed the SUPERINTENDENT

 on administrative leave pending an investigation. (PEN 37).

        As conditions of his suspension, the SUPERINTENDENT is:

        a.    prohibited from performing any duty incumbent upon the
              superintendent of schools, including, but not limited to, the
              hiring, firing, placement, or termination of any employee;

        b.    prohibited from entering any premise or property owned or
              operated by the BOARD;

        c.    prohibited from administratively accessing, modifying, or
              amending any electronic information owned by the BOARD;

        d.    prohibited from communicating with anyone, including, but not
              limited to BOARD employees and the media on behalf of the
              BOARD or the school system; and,

        e.    prohibited from retaining any and all BOARD property; and,

        f.    to cooperate with the BOARD’s special counsel in the course of
              the investigation and disclose all documents and other materials
              used or produced in the course of his employment.




                              Jerome M. Puyau v. Laura Lebeouf, et al; DN: 6:19-CV-1185
                                                          Original V erified Complaint
                                                                           Page 24 of 47
Case 6:19-cv-01185-RRS-CBW Document 1 Filed 09/10/19 Page 25 of 47 PageID #: 25



 67.   On the same day, the BOARD issued a resolution to retain counsel to conduct

 an investigation of the SUPERINTENDENT. (PEN 38). According to the resolution,

 serious matters concerning the SUPERINTENDENT had come before the BOARD,

 including but not limited to, his 1) failing to put items on the agenda; 2) failing to

 acknowledge and implement BOARD action on May 30, 2019 to eliminate the position

 of Risk Manager/Legal Counsel (in effect terminate the person holding that position);

 3) failing to acknowledge and implement BOARD action on May 30, 2019 to name the

 law firm of Hammonds, Sills, Adkins and Guice as Board General Counsel and to

 direct all legal matters concerning the school system be referred to that firm for

 handling; 4) hiring administrative personnel who do not meet the qualifications

 outlined in the BOARD approved job description; 5) authorizing the payment of

 private attorney fees with BOARD funds without knowledge or approval of the

 BOARD; and, 6) any other matters that should be discovered through a thorough

 investigation of these and other matters.

 By letter dated July 25, 2019, Lebeouf advised the SUPERINTENDENT of the

 conditions of his suspension. (PEN 39)

 68.   Although termed by the BOARD as “administrative leave with pay” the BOARD

 has effectively stripped the SUPERINTENDENT of his statutory authority to act as




                              Jerome M. Puyau v. Laura Lebeouf, et al; DN: 6:19-CV-1185
                                                          Original V erified Complaint
                                                                           Page 25 of 47
Case 6:19-cv-01185-RRS-CBW Document 1 Filed 09/10/19 Page 26 of 47 PageID #: 26



 chief executive officer of the Vermilion Parish School District, removed him from

 office, commanded he not speak to school board employees, remain off school board

 property and have otherwise violated his contract by denying to him an opportunity

 to meet his performance objectives and targets. The BOARD has imposed punitive

 measures predicated on the basis of charges levied against the SUPERINTENDENT

 for which he was not provided with notice and an opportunity to be heard.

 69.   A majority of the BOARD has authorized the filing of another lawsuit to

 remove the SUPERINTENDENT from his office.              Since March 8, 2018 the

 SUPERINTENDENT has had five suits instituted against him in the 15th Judicial

 District Court, Parish of Vermilion. In responding to the many lawsuits instituted

 against him the SUPERINTENDENT has incurred legal fees in excess of $50,000.00.

 70.   At all times material herein, LAURA LEBEOUF, KIBBIE PILLETTE and

 DAVID DUPUIS have demonstrated open hostility toward the SUPERINTENDENT.

 LAURA LEBEOUF had been removed as principal of Kaplan High School by the

 SUPERINTENDENT because of a lengthy period of disability.

 71.   The SUPERINTENDENT had refused to alter job descriptions and refused to

 hire KIBBIE PILLETTE’S wife and LAURA LEBEOUF’s husband. Finally, the




                             Jerome M. Puyau v. Laura Lebeouf, et al; DN: 6:19-CV-1185
                                                         Original V erified Complaint
                                                                          Page 26 of 47
Case 6:19-cv-01185-RRS-CBW Document 1 Filed 09/10/19 Page 27 of 47 PageID #: 27



 SUPERINTENDENT had refused to hire DAVID DUPUIS as an Assistant

 Superintendent.

 72.   LAURA LEBEOUF has openly stated that the SUPERINTENDENT has been

 removed from his office and is no longer considered superintendent of the Vermilion

 Parish School District. As president of the BOARD, LAURA LEBEOUF refuses to

 allow the SUPERINTENDENT to comment on matters coming before the BOARD.

 If he speaks to the BOARD the SUPERINTENDENT can only speak as a citizen of

 Vermilion Parish and not as superintendent.

 73.   KIBBIE PILLETTE has also objected to the SUPERINTENDENT maintaining

 his office during the periods of suspension. More recently, KIBBIE PILLETTE has

 called for the arrest of the SUPERINTENDENT for maintaining his position and has

 asserted that the SUPERINTENDENT has committed a trespass on school board

 property.

 74.   As a result of the actions of the BOARD, LAURA LEBEOUF,

 KIBBIE      PILLETTE,   DAVID     DUPUIS      AND    SARA      DUPLECHAIN,        the

 SUPERINTENDENT’S professional reputation has been irreparably damaged such

 that he can no longer compete for other positions with other school districts. The




                             Jerome M. Puyau v. Laura Lebeouf, et al; DN: 6:19-CV-1185
                                                         Original V erified Complaint
                                                                          Page 27 of 47
Case 6:19-cv-01185-RRS-CBW Document 1 Filed 09/10/19 Page 28 of 47 PageID #: 28



 SUPERINTENDENT was told by a member of a school board for another Parish that

 it would be political suicide to hire him as superintendent.

 75.   As a result of the actions of the BOARD, LAURA LEBEOUF,

 KIBBIE    PILLETTE,      DAVID     DUPUIS      and    SARA     DUPLECHAIN,         the

 SUPERINTENDENT has been threatened with physical injury, accused of criminal

 activity and held up for public humiliation. Consequently, he has sustained severe

 emotional injury to himself and injury to his marital relations.

                                IX. SUCCESSES

 76.   Even though targeted for termination by the BOARD, LAURA LEBEOUF,

 KIBBIE    PILLETTE,      DAVID     DUPUIS      and    SARA     DUPLECHAIN,         the

 SUPERINTENDENT has continued with his efforts to improve the Vermilion Parish

 School District. In 2019 the Louisiana Department of Education (DOE) recognized

 outstanding school systems that demonstrated growth in percentage of students

 achieving “top growth” targets, individualized to each child. The Vermilion Parish

 School District was ranked the number two (2) district in the State of Louisiana.

 77.   When examining subgroups for African American students, the Vermilion

 Parish School District is ranked number one (1) in the State of Louisiana.




                              Jerome M. Puyau v. Laura Lebeouf, et al; DN: 6:19-CV-1185
                                                          Original V erified Complaint
                                                                           Page 28 of 47
Case 6:19-cv-01185-RRS-CBW Document 1 Filed 09/10/19 Page 29 of 47 PageID #: 29




 78.   When considering the subgroup of students with disabilities, the Vermilion

 Parish School District is ranked number one (1) in the State of Louisiana.




                             Jerome M. Puyau v. Laura Lebeouf, et al; DN: 6:19-CV-1185
                                                         Original V erified Complaint
                                                                          Page 29 of 47
Case 6:19-cv-01185-RRS-CBW Document 1 Filed 09/10/19 Page 30 of 47 PageID #: 30



 79,   When considering the economically disadvantaged students subgroup, the

 Vermilion Parish School District is ranked the number one (1) district in the State

 of Louisiana.

 80    The charts below set out the progress of the Vermilion Parish School District

 upon the SUPERINTENDENT’S assumption of the position of Interim Superintendent

 on July 1, 2011 preceding his assumption of the position of Superintendent on

 January 22, 2012.




                             Jerome M. Puyau v. Laura Lebeouf, et al; DN: 6:19-CV-1185
                                                         Original V erified Complaint
                                                                          Page 30 of 47
Case 6:19-cv-01185-RRS-CBW Document 1 Filed 09/10/19 Page 31 of 47 PageID #: 31




                              X. ANOTHER SUIT

 81.   When informed on July 25, 2019, that he was being suspended the

 SUPERINTENDENT, recognizing that the BOARD could conduct an investigation,

 refused to cede his office to the BOARD because the BOARD lacked authority

 suspend or otherwise place him on “administrative leave” whether with pay or

 without. The SUPERINTENDENT maintained his office and remained in charge of

 the Vermilion Parish School District.



                             Jerome M. Puyau v. Laura Lebeouf, et al; DN: 6:19-CV-1185
                                                         Original V erified Complaint
                                                                          Page 31 of 47
Case 6:19-cv-01185-RRS-CBW Document 1 Filed 09/10/19 Page 32 of 47 PageID #: 32



 82.    On August 23, 2019, a complaint was filed in which the BOARD named the

 SUPERINTENDENT as the defendant.              Vermilion Parish School Board v.

 Jerome Puyau in his Capacity as Superintendent of the Vermilion Parish

 School Board, Case No. C-107177 , 15th Judicial District Court for the Parish of

 Vermilion, State of Louisiana.       The SUPERINTENDENT received a copy on

 September 6, 2019. PEN 40. 83.           All e g i n g t h a t the S UP E RIN TE N DE N T

 “* * * continued to be present daily at the School Board central office and to act as

 the Superintendent in direct contravention of the School Board’s lawful directive that

 he refrain from such activities” and “by interfering with the administrators to whom

 the job duties of the Superintendent has been delegated in the interim,” the BOARD

 seeks the issuance of a temporary restraining order and preliminary injunction to

 prevent the SUPERINTENDENT from carrying out the duties and responsibilities of

 his office.

 84.    Article X, Section 25.1 of the Constitution of the State of Louisiana provides

 that the legislature shall provide by general law for the removal of any state, district,

 parochial, ward, or municipal employee from his position of employment for the

 conviction of a felony that is final and all appellate review of the original trial court

 proceedings have been exhausted.




                               Jerome M. Puyau v. Laura Lebeouf, et al; DN: 6:19-CV-1185
                                                           Original V erified Complaint
                                                                            Page 32 of 47
Case 6:19-cv-01185-RRS-CBW Document 1 Filed 09/10/19 Page 33 of 47 PageID #: 33



 85.   The Legislature of the State of Louisiana has met its constitutional mandate

 and enacted a process through which a public officer can be removed from office by

 suit. See Louisiana Revised Statutes 42:1411. Section 1411(A) provides that “[a]

 public officer shall be removed from office for conviction, during his term of office,

 of a felony.”   Section 1411(B) provides for the automatic suspension without

 compensation of the public officer upon conviction. Section 1411(C) provides that

 during the suspension, another person shall be appointed to perform the official acts,

 duties and functions of the office during the period of suspension.

 86.   The SUPERINTENDENT has not been convicted of a felony. Nevertheless, the

 BOARD and those members who have voted to suspend him and have assigned his

 job duties to others. By doing so, the BOARD and members have denied the

 SUPERINTENDENT his rights under his contract, denied him due process and have

 abused the judicial process by utilizing a system reserved for the suspension of

 public officers convicted of a felony.

 87.   A state district court judge has denied the BOARD’s application for a

 temporary restraining order. The application for a preliminary injunction has been

 scheduled for 10:00 a.m., September 17, 2019.




                               Jerome M. Puyau v. Laura Lebeouf, et al; DN: 6:19-CV-1185
                                                           Original V erified Complaint
                                                                            Page 33 of 47
Case 6:19-cv-01185-RRS-CBW Document 1 Filed 09/10/19 Page 34 of 47 PageID #: 34




                          XI. INJUNCTIVE RELIEF

 88.   Because of the demonstrated hostility and bias of LAURA LEBEOUF,

 KIBBIE PILLETTE and DAVID DUPUIS to the SUPERINTENDENT having served

 and continuing to serve as superintendent of the Vermilion Parish School District the

 SUPERINTENDENT has not received and cannot receive a hearing before a fair and

 impartial tribunal. Neither of the three defendants has functioned nor will they

 function as an impartial adjudicator who has not already prejudged the

 SUPERINTENDENT. Consequently, their past and present participation in the

 actions of the BOARD to remove the SUPERINTENDENT from his office violate his

 due process rights and their continued participation in proceedings against the

 SUPERINTENDENT will inflict irreparable injury to the SUPERINTENDENT.

 89.   The continued participation of LAURA LEBEOUF, KIBBIE PILLETTE and

 DAVID DUPUIS in efforts to remove the SUPERINTENDENT from his office and the

 threat of injury to the SUPERINTENDENT’s reputation and his ability to procure

 comparable employment constitute an irreparable injury to the SUPERINTENDENT.

 90.   The suspensions of the SUPERINTENDENT were imposed without authority

 and in derogation of the SUPERINTENDENT’S due process rights.




                              Jerome M. Puyau v. Laura Lebeouf, et al; DN: 6:19-CV-1185
                                                          Original V erified Complaint
                                                                           Page 34 of 47
Case 6:19-cv-01185-RRS-CBW Document 1 Filed 09/10/19 Page 35 of 47 PageID #: 35



 91.   Injunctive relief, by way of a temporary restraining order, as well as

 preliminary and permanent injunctions, should issue prohibiting LAURA LEBEOUF,

 KIBBIE PILLETTE and DAVID DUPUIS from participating in any matter coming

 before the BOARD and involving the SUPERINTENDENT.

 92.   The conditions imposed upon the SUPERINTENDENT by the BOARD are

 punitive and, without notice and hearing, strip him of his contractual and statutory

 rights and duties to administer the Vermilion Parish School District as chief

 executive officer.   If the BOARD, LAURA LEBEOUF, KIBBIE PILLETTE and

 DAVID DUPUIS, acting separately or in concert with each other, can deny to the

 SUPERINTENDENT his right to perform the duties of his office as provided by state

 law and his employment contract, and thereby incapacitate the SUPERINTENDENT

 for a period of 90 continuous days, the SUPERINTENDENT faces the possibility of

 termination.

 93.   Injunctive relief, by way of a temporary restraining order as well as

 preliminary and permanent injunctions, should issue prohibiting the BOARD from

 interfering with the performance of duties and obligations imposed upon the

 SUPERINTENDENT by state law and his contract. The BOARD has been advised

 that it lacks authority to suspend the SUPERINTENDENT and has been found to




                             Jerome M. Puyau v. Laura Lebeouf, et al; DN: 6:19-CV-1185
                                                         Original V erified Complaint
                                                                          Page 35 of 47
Case 6:19-cv-01185-RRS-CBW Document 1 Filed 09/10/19 Page 36 of 47 PageID #: 36



 have acted arbitrarily, capriciously and without cause with respect to the first

 suspension of August 6, 2018.

                                    XII. CLAIMS

                             COUNT ONE
        First Amendment and Due Process Fourteenth Amendment
                           42 U.S.C. § 1983


 94.    The SUPERINTENDENT repeats and re-alleges all of the paragraphs in this

 Complaint as if fully set forth herein.

 95..   Suspension was not authorised by state statute or contract. The Fourteenth

 Amendment to the United States Constitution provides for a right of procedural due

 process and prohibits the deprivation of property and liberty without due process.

 96.    The Employment Contracts entered into on December 21, 2012 and

 January 10, 2018, gave the SUPERINTENDENT a protectable property interest

 within the meaning of the Fourteenth Amendment to the United States Constitution

 42 U.S. § 1983 in his continued employment as the Superintendent of the School

 District.




                              Jerome M. Puyau v. Laura Lebeouf, et al; DN: 6:19-CV-1185
                                                          Original V erified Complaint
                                                                           Page 36 of 47
Case 6:19-cv-01185-RRS-CBW Document 1 Filed 09/10/19 Page 37 of 47 PageID #: 37



 97.   The SUPERINTENDENT has a present entitlement to his position as the

 Superintendent for the School District by virtue of his Employment Contract entered

 into on January 10, 2018.

 98.   Suspension was not authorised by state statute or contract. Nevertheless, to

 the extent the BOARD unilaterally decided to strip the SUPERINTENDENT of his

 statutory and contractual powers he was entitled to receive a due process hearing

 in compliance with the Constitution of the United States, U.S. Const. Amend XIV § 1.

 99.   The SUPERINTENDENT was denied his right to receive a fair hearing, as

 required by law, by not allowing him adequate notice of the charges against him or

 a fair opportunity to be heard, included the opportunity to present evidence, call

 witnesses, and otherwise testify on his own behalf.

 100. The actions of the BOARD, LAURA LEBEOUF, KIBBIE PILLETTE, DAVID

 DUPUIS AND SARA DUPLECHAIN were taken under color of law and deprived The

 SUPERINTENDENT of a protective property and liberty interest in his employment

 as the Superintendent of the School District without affording him due process rights

 to a fair and impartial hearing, in violation of the Fourteenth Amendment to the

 United States Constitution and 42 U.S.C. § 1983.




                              Jerome M. Puyau v. Laura Lebeouf, et al; DN: 6:19-CV-1185
                                                          Original V erified Complaint
                                                                           Page 37 of 47
Case 6:19-cv-01185-RRS-CBW Document 1 Filed 09/10/19 Page 38 of 47 PageID #: 38



 101. On August 6, 2018 and continuing until his return to work in November 2018

 and again on July 25, 2019 and continuing to date, the BOARD, without legal

 authority, suspended the SUPERINTENDENT and prohibited him from performing

 any duties imposed by state law and his contract of employment as superintendent

 of the Vermilion Parish School District. Among the punitive conditions of his

 suspension, the SUPERINTENDENT was prohibited from communicating with

 anyone on behalf of the BOARD or the school system.            Additionally, he was

 prohibited from entering onto Board property, stripped of his electronic devices, keys

 and other access devices, and ordered to cooperate with a special counsel employed

 by the BOARD to conduct an investigation.

 102. These conditions imposed by the BOARD and those biased members voting to

 suspend the SUPERINTENDENT, LAURA LEBEOUF, KIBBIE PILLETTE and

 DAVID DUPUIS, have infringed the SUPERINTENDENT’s first amendment rights of

 free speech and association. He remains superintendent of the Vermilion Parish

 School District and is the chief executive officer of the school system.

 103. The conditions imposed by the BOARD and those biased members voting to

 suspend the SUPERINTENDENT, LAURA LEBEOUF, KIBBIE PILLETTE and

 DAVID DUPUIS are punitive, restrict the ability of the SUPERINTENDENT to carry




                              Jerome M. Puyau v. Laura Lebeouf, et al; DN: 6:19-CV-1185
                                                          Original V erified Complaint
                                                                           Page 38 of 47
Case 6:19-cv-01185-RRS-CBW Document 1 Filed 09/10/19 Page 39 of 47 PageID #: 39



 out his duties as chief executive officer of the school district, imposed without notice

 and an opportunity to be heard, and violate the due process rights of the

 SUPERINTENDENT.

                                COUNT TWO
              (Deprivation of Property Interest -Violation of the
               Fourteenth Amendment to the U.S. Constitution)
                               42 U.S.C. § 1983

 104. The SUPERINTENDENT repeats and re-alleges all of the paragraphs in this

 Complaint as if fully set forth herein.

 105. The cumulative effect of the actions of the BOARD and LAURA LEBEOUF,

 KIBBIE PILLETTE, DAVID DUPUIS and SARA DUPLECHAIN has been to damage

 and defame his reputation. Attempts to find employment as superintendent with

 other school districts have been met with failure due to the actions of the defendants.

 Consequently, his constitutionally protected due process rights in his profession

 have been violated.

 106. The SUPERINTENDENT was stigmatized by the untrue statements made

 against him, and he was stigmatized in a manner that damaged his professional

 reputation and, by hurting his good name, personal reputation, honor and integrity.




                               Jerome M. Puyau v. Laura Lebeouf, et al; DN: 6:19-CV-1185
                                                           Original V erified Complaint
                                                                            Page 39 of 47
Case 6:19-cv-01185-RRS-CBW Document 1 Filed 09/10/19 Page 40 of 47 PageID #: 40



 107. The SUPERINTENDENT suffered a tangible loss of other employment

 opportunities as a result of the public disclosure.

 108. By their actions, the BOARD, LAURA LEBEOUF, KIBBIE PILLETTE, DAVID

 DUPUIS, and SARA DUPLECHAIN deprived the SUPERINTENDENT of his liberty

 interests without due process of law, in violation of the Fourteenth Amendment of the

 United States Constitution.

 109. That as a direct and proximate result of the foregoing conduct, the

 SUPERINTENDENT sustained the loss of certain economic benefits derived through

 his position of employment as well as his subsequent inability to secure employment.

 Additionally, he has suffered emotional pain and anguish, damage to his reputation,

 embarrassment and humiliation, inconvenience and the loss of enjoyment of life.

                                COUNT THREE
                             Malicious Prosecution
                        Louisiana Civil Code Article 2315

 110. The SUPERINTENDENT repeats and re-alleges all of the paragraphs in this

 Complaint as if fully set forth herein.

 111. The tort of malicious prosecution has six essential elements: "(1) The

 commencement or continuance of an original criminal or civil judicial proceeding.




                               Jerome M. Puyau v. Laura Lebeouf, et al; DN: 6:19-CV-1185
                                                           Original V erified Complaint
                                                                            Page 40 of 47
Case 6:19-cv-01185-RRS-CBW Document 1 Filed 09/10/19 Page 41 of 47 PageID #: 41



 (2) Its legal causation by the present defendant in the original proceeding. (3) Its

 bona fide termination in favor of the present plaintiff. (4) The absence of probable

 cause for such proceeding. (5) The presence of malice therein. (6) Damage

 conforming to legal standards resulting to plaintiff. . . ." Lees v. Smith, 363 So.2d 974,

 978 (La.App. 3d Cir. 1978).

 112. The state court suit filed against SUPERINTENDENT PUYAU by

 LAURA LEBEOUF, KIBBIE PILLETTE, DAVID DUPUIS and SARA DUPLECHAIN,

 Laura Lebeouf, et al. v. Jerome M. Puyau, Case No. 105,933 Division A, 15th

 JUDICIAL DISTRICT COURT for the Parish of Vermilion. was filed without BOARD

 authorization. The SUPERINTENDENT timely responded and sought dismissal of the

 action. The suit was dismissed with prejudice on the motion of the four.

 113. The institution of suit without BOARD authorization violated the due process

 rights of the SUPERINTENDENT as well as his right to be free of vexatious litigation.

 114. Moreover, the SUPERINTENDENT is entitled to relief under the laws of the

 State of Louisiana for malicious prosecution. The state court suit, Laura Lebeouf,

 et al. v. Jerome M. Puyau, Case No. 105,933 Division A, 15th JUDICIAL DISTRICT

 COURT for the Parish of Vermilion, was commenced against the SUPERINTENDENT

 by LAURA LEBEOUF, KIBBIE PILLETTE, DAVID DUPUIS and SARA DUPLECHAIN




                               Jerome M. Puyau v. Laura Lebeouf, et al; DN: 6:19-CV-1185
                                                           Original V erified Complaint
                                                                            Page 41 of 47
Case 6:19-cv-01185-RRS-CBW Document 1 Filed 09/10/19 Page 42 of 47 PageID #: 42



 with malice, without BOARD authorization and was dismissed with prejudice. As a

 result of this suit, the SUPERINTENDENT sustained damage for attorney fees to

 defend against the complaint.

                                 COUNT FOUR
                               Abuse of Process
                        Louisiana Civil Code Article 2315

 115. The SUPERINTENDENT repeats and re-alleges all of the paragraphs in this

 Complaint as if fully set forth herein.

 116. "To state a claim for abuse of process under Louisiana tort law, a plaintiff must

 allege two essential elements: (1) an ulterior purpose; and (2) a willful act in the use

 of process that is not in the regular conduct of the proceeding." Grant v. Farm Credit

 Bank of Texas, 841 F. Supp. 186, 190 (W.D. La. 1992), aff'd, 8 F.3d 295 (5th Cir. 1993).

 117. The most recent suit instituted against the SUPERINTENDENT, this time by

 the BOARD, seeks to judicially enforce the BOARD’s unlawful suspension by enjoining

 the SUPERINTENDENT from performing the duties imposed by state law and his

 contract as the chief executive office of the school district. No authority, within

 Louisiana statutes or contract with the SUPERINTENDENT, for the BOARD’s

 imposition of the punitive conditions of the suspension has been provided to the state




                               Jerome M. Puyau v. Laura Lebeouf, et al; DN: 6:19-CV-1185
                                                           Original V erified Complaint
                                                                            Page 42 of 47
Case 6:19-cv-01185-RRS-CBW Document 1 Filed 09/10/19 Page 43 of 47 PageID #: 43



 court. No authority for the state district court to act has been cited. The BOARD

 seeks to obtain judicially what it otherwise lacks authority to accomplish.

                                COUNT FIVE
                    (Breach of Contract -State Law Claim
                  Defendant, Vermilion Parish School Board)

 118. The SUPERINTENDENT repeats and re-alleges all of the paragraphs in this

 Complaint as if fully set forth herein.

 119. As described more fully above, the SUPERINTENDENT entered into his current

 employment contract on January 10, 2018.

 120. The SUPERINTENDENT has fully performed his obligations under the contract.

 121. The BOARD, LAURA LEBEOUF, KIBBIE PILLETTE, DAVID DUPUIS AND

 SARA DUPLECHAIN have breached the contract by declaring that the

 SUPERINTENDENT shall not be permitted to serve the remaining three years as the

 Superintendent of the School District, and that the SUPERINTENDENT shall not

 receive his remaining compensation and other benefits as provided in the

 Employment Contract.

 122. The BOARD, LAURA LEBEOUF, KIBBIE PILLETTE, DAVID DUPUIS AND

 SARA DUPLECHAIN further breached the Employment Contract by suspending

 without authority the SUPERINTENDENT for allegations for which he received no




                               Jerome M. Puyau v. Laura Lebeouf, et al; DN: 6:19-CV-1185
                                                           Original V erified Complaint
                                                                            Page 43 of 47
Case 6:19-cv-01185-RRS-CBW Document 1 Filed 09/10/19 Page 44 of 47 PageID #: 44



 notice for and had no opportunity to have a meaningful hearing, and otherwise acting

 in an arbitrary, capricious, and unreasonable manner. In the alternative, the BOARD

 showed extreme prejudice and bias against the SUPERINTENDENT to the extent that

 the BOARD is and will be unable to provide him a fair hearing.

 123. The SUPERINTENDENT has suffered damages as a direct and proximate

 result of the Defendants’ breach of contract.

                                   COUNT SIX
                  Intentional Infliction of Emotional Distress.
                       Louisiana Civil Code Article 2315


 124. The SUPERINTENDENT repeats and re-alleges all of the paragraphs in this

 Complaint as if fully set forth herein.

 125. In the manner described more fully above, by wrongfully suspending and

 seeking to terminate the SUPERINTENDENT’s contract for cause on August 6, 2018,

 the BOARD, LAURA LEBEOUF, KIBBIE PILLETTE, DAVID DUPUIS AND

 SARA DUPLECHAIN engaged in extreme and outrageous conduct, determined by the

 hearing officer to be arbitrary and capricious and without cause, by accusing the

 SUPERINTENDENT of, but not limited to, the following:

       a. “Does not observe the principals”

       b. “Attitude: ‘I’m the Boss. I make all the decisions.”



                               Jerome M. Puyau v. Laura Lebeouf, et al; DN: 6:19-CV-1185
                                                           Original V erified Complaint
                                                                            Page 44 of 47
Case 6:19-cv-01185-RRS-CBW Document 1 Filed 09/10/19 Page 45 of 47 PageID #: 45



       c. Insubordination

       d. “Vindictive”, “Erratic behavior”, “Confrontational”

 126. In the manner described more fully above, by wrongfully suspending and

 seeking to terminate the SUPERINTENDENT’s contract for cause on July 25, 2019,

 the BOARD, LAURA LEBEOUF, KIBBIE PILLETTE, and DAVID DUPUIS engaged in

 extreme and outrageous conduct by accusing the SUPERINTENDENT of, but not

 limited to, the following:

       a. failing to put items on the agenda

       b. failing to eliminate position of Risk Manager/Legal Counsel

       c. failing to acknowledge Hammonds, Sills, Adkins & Guice as BOARD general

       counsel

       d. hiring personnel who do not meet qualifications

       e. authorizing payment of private counsel with BOARD money

       f. any other matters that could be discovered through an investigation

 127. Defendants stood in a position of power and authority over the

 SUPERINTENDENT, and the allegations set forth above constituted an abuse of

 power or authority.




                              Jerome M. Puyau v. Laura Lebeouf, et al; DN: 6:19-CV-1185
                                                          Original V erified Complaint
                                                                           Page 45 of 47
Case 6:19-cv-01185-RRS-CBW Document 1 Filed 09/10/19 Page 46 of 47 PageID #: 46



 128. Defendants’ actions set forth above were undertaken with intent or knowledge

 that there was a high probability that the conduct would inflict severe emotional

 distress and with reckless disregard of that probability.

 129. Defendants’ actions set forth above were undertaken with malice, willfulness,

 and reckless indifference to the rights of others.

 130. As a direct and proximate result of this misconduct, the SUPERINTENDENT

 suffered injuries, including severe emotional distress and great conscious pain and

 suffering.

                             PRAYER FOR RELIEF

       The conduct previously alleged, unless and until enjoined by order of this

 Court, will cause great and irreparable injury to the SUPERINTENDENT. Further,

 a judicial declaration is necessary and appropriate at this time so that all parties may

 know their respective rights and act accordingly.

       WHEREFORE, Plaintiff prays for judgment as follows:

       1.     A declaration that Defendants’ actions, described herein, violate
              the First, Fifth and Fourteenth Amendments to the United States
              Constitution;

       2.     An order enjoining all Defendants and their employees, agents,
              and any and all persons acting in concert with them from further
              violation of Plaintiff s civil rights under the First, Fifth and
              Fourteenth Amendments to the United States Constitution;



                               Jerome M. Puyau v. Laura Lebeouf, et al; DN: 6:19-CV-1185
                                                           Original V erified Complaint
                                                                            Page 46 of 47
Case 6:19-cv-01185-RRS-CBW Document 1 Filed 09/10/19 Page 47 of 47 PageID #: 47



       3.     An order enjoining Laura Lebeouf, Kibbie Pillette and David
              Dupuis from participating in any manner in any proceeding
              before the Vermilion Parish School Board involving or otherwise
              concerning the Plaintiff;

       4.     An order awarding actual damages in an amount to be proven at trial for
              violations of federally protected rights that have been clearly
              established;

       5.     An order awarding punitive damages in an amount to be proven
              at trial for violations of federally protected rights that have been
              clearly established;

       6.     An order awarding Plaintiff reasonable attorneys’ fees, litigation
              expenses and costs pursuant to 42 U.S.C. § 1988 and any other
              applicable law;

       7.     An order awarding such other and further relief as the Court
              deems just and proper.


 Dated:     September 10, 2019                 Respectfully Submitted,

                                         By: /s/Brett L. Grayson
                                         BRETT L. GRAYSON, (#06268)
                                         850 Kaliste Saloom Rd., Suite 120
                                         Lafayette, Louisiana 70508-4230
                                         Telephone: (337) 706-7646
                                         Facsimile: (337) 706-7648
                                         Email: brett.grayson@blgraysonesq.com
                                         ATTORNEY FOR JEROME M. PUYAU




                              Jerome M. Puyau v. Laura Lebeouf, et al; DN: 6:19-CV-1185
                                                          Original V erified Complaint
                                                                           Page 47 of 47
